UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 21 Toulon Newport Beach, California 92660 (Address of principal executive offices) (Zip Code) (949) 721-8272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for any shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller public company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x As of May 6, 2008, the registrant had 15,427,759 shares of common stock, par value $0.001, issued and outstanding. PACIFIC HEALTH CARE ORGANIZATION, INC. FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Page Balance Sheets as ofMarch 31, 2008 and December 31, 2007 3 Statements of Operations for the Three Months Ended March 31, 2008 and 2007 4 Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 25 Item 4.Controls and Procedures 25 PART II — OTHER INFORMATION Item 4. Submission of Matters to a Vote of Security Holders 25 Item 6.Exhibits 26 Signatures 27 2 PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Balance Sheets ASSETS March 31, 2008 (Unaudited) December 31, 2007 Current Assets Cash $ 496,585 $ 419,416 Accounts receivable, net of allowance of $20,000 204,500 224,046 Deferred tax asset 15,474 14,510 Prepaid state income tax 900 300 Prepaid expenses 41,599 50,283 Total Current assets 759,058 708,555 Property and equipment, net (note 4) Computer equipment 60,922 60,922 Furniture & fixtures 24,766 24,766 Total property & equipment 85,688 85,688 Less: accumulated depreciation (85,688 ) (84,857 ) Net property & equipment - 831 Total assets $ 759,058 $ 709,386 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 25,855 $ 14,019 Accrued expenses (note 8) 145,729 110,248 Tax payable 32,049 10,051 Unearned reveue 26,331 91,382 Total current liabilities 229,964 225,700 Total liabilities 229,964 225,700 Commitment and Contingencies Shareholders' Equity Preferred stock; 5,000,000 shares authorized at $0.001 par value; zero shares issued and outstanding - - Common stock; 50,000,000 shares authorized at $0.001 par value; 15,427,759 shares issued and outstanding 15,428 15,428 Additional paid-in capital 610,007 610,007 Accumulated (deficit) (96,341 ) (141,749 ) Total stockholders' equity 529,094 483,686 Total liabilities and stockholders' equity $ 759,058 $ 709,386 The accompanying notes are an integral part of these consolidated financial statements. 3 Pacific Health Care Organization, Inc. Statements of Operations (Unaudited) For three months ended March 31, 2008 2007 Revenues: HCO fees $ 278,551 $ 186,223 MPN fees 187,392 156,666 Other 127,724 61,430 Total revenues 593,667 404,319 Expenses: Depreciation 831 2,385 Consulting fees 65,030 45,892 Salaries & wages 177,072 154,287 Professional fees 82,381 56,524 Insurance 30,728 24,713 Employment enrollment 18,000 17,400 Data maintenance 64,355 89,296 General & administrative 77,746 65,226 Total expenses 516,143 455,723 Income (loss) from operations 77,524 (51,404 ) Other income: Interest income 992 281 Total other income 992 281 Income (loss) before taxes 78,516 (51,123 ) Income tax provision (benefit) (33,108 ) (6,762 ) Net income (loss) $ 45,408 $ (44,361 ) The accompanying notes are an integral part of these consolidated financial statements. 4 Pacific Health Care Organization, Inc. Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net income (loss) $ 45,408 $ (44,361 ) Adjustments to reconcile net income (loss) to net cash: Depreciation 831 2,385 Changes in operating assets & liabilities Decrease in accounts receivable 19,546 62,211 (Increase) decrease in income tax receivable - (5,268 ) Increase in deferred tax asset (964 ) (3,194 ) (Increase) decrease in prepaid state income tax (600 ) 1,600 (Increase) decrease in prepaid expenses 8,684 (4,101 ) Increase (decrease) in accounts payable 11,836 (5,127 ) Increase in accrued expenses 35,481 24,613 Increase (decrease) in tax payable 21,998 100 Increase (decrease) in unearned revenue (65,051 ) 16,578 Net cash provided by (used in) operating activities 77,169 45,436 Cash Flows from Investing Activities Net cash used by investing activities - - Cash Flows from Financing Activities Net cash used by financing activities - - Increase in cash 77,169 45,436 Cash at beginning of period 419,416 273,058 Cash at end of period $ 496,585 $ 318,494 Supplemental Cash Flow Information Cash paid for: Interest $ - $ - Taxes 10,051 73,222 The accompanying notes are an integral part of these consolidated financial statements. 5 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Three Months Ended March 31, 2008 NOTE 1 - CORPORATE HISTORY Pacific Health Care Organization, Inc. was incorporated under the laws of the State of Utah, on April 17, 1970 under the name Clear Air, Inc.The Company changed its name to Pacific Health Care Organization, Inc. (PHCO), on January 31, 2001.On February 26, 2001, we acquired Medex Healthcare, Inc. (Medex), a California corporation organized March 4, 1994, in a share for share exchange.Medex is a wholly-owned subsidiary of the Company.Medex is in the business of managing and administering Health Care Organizations (HCOs) and Medical Provider Network (MPNs) in the state of California.On August 14, 2001, we formed Workers Compensation Assistance, Inc. as a wholly-owned subsidiary of the Company.In January 2008, Workers Compensation Assistance, Inc. changed its name to Industrial Resolutions Coalition, Inc. (IRC)IRC is in the business of creating legal agreements for the implementation of Workers’ Compensation Carve-Outs for California employers with collective bargaining units. Medex Healthcare, Inc. HCOs are networks of medical providers established to serve the Workers’ Compensation industry.In the original legislation establishing HCOs, the California legislature mandated that if an employer contracts services from an HCO, the injured workers must be given a choice between at least two HCOs. To be competitive, our wholly owned subsidiary, Medex, recognized early on that it was necessary to have two HCO certifications. Instead of aligning with a competitor, Medex elected to go through the lengthy applications process with the California Department of Industrial Relations (DIR) twice to obtain licensure for and to operate two separate HCOs.While there is no longer a statutory requirement to offer two HCOs to employers, Medex continues to retain its two certifications. As such, employer clients have the option of offering one or two HCOs to their employees.Medex believes its ability to offer two HCOs gives potential clients greater choice, which is favored by a number of employers, especially those with certified bargaining units. Through the two licensed HCOs Medex offers injured workers a choice. One is to enroll in an HCO with a network managed by primary care providers requiring a referral to specialists. Or the second choice is to enroll in an HCO where injured workers do not need any prior authorization to be seen and treated by specialists. The two HCO certifications that Medex currently holds cover the entire state of
